t c memo united_states tax_court terrell equipment company inc et al petitioners v commissioner of internal revenue respondent docket nos filed date william a roberts for petitioners vernon w griffin and terrell equipment co inc janet m griffin pro_se ’ audrey m morris for respondent ' cases of the following petitioners are consolidated herewith vernon w griffin docket no and janet m griffin docket no petitioner janet m griffin janet was represented by stephen c coen at trial and for the opening brief however mr coen withdrew as counsel after the initial brief but before the reply brief was submitted - - memorandum opinion vasquez judge this case is before the court on petitioners’ motions for award of litigation and administrative costs and attorney’s fees pursuant to sec_7430 and rule we see no reason for an evidentiary hearing on this matter rule a accordingly we rule on petitioners’ motions based on the parties’ submissions and the existing record rule a the portions of our opinion on the merits in the instant case terrell equip co v commissioner tcmemo_2002_58 terrell i holding that respondent failed to prove by clear_and_convincing evidence that petitioners were liable for additions to tax and penalties for fraud that are relevant to our disposition of this motion are incorporated herein by this reference after concessions ’ the issues for decision are whether petitioners are the prevailing_party in the underlying tax case whether petitioners unreasonably protracted the court’s proceeding whether janet m griffin janet exhausted her administrative remedies and whether the all references to sec_7430 are to such section as in effect at the time the petitions were filed and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioners terrell equip co inc teco and vernon griffin vernon exhausted their administrative remedies and that all petitioners substantially prevailed and met the net_worth requirements amounts of administrative and litigation costs claimed by petitioners are reasonable sec_7430 provides for the award of administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies ’ did not unreasonably protract the administrative or judicial proceeding and claimed reasonable administrative and litigation costs sec_7430 b c 988_f2d_27 5th cir these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioners 88_tc_492 to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and at the time the petition in the case was filed the taxpayer must meet the net_worth requirements of u s c sec d b sec_7430 a a this requirement applies only to litigation costs sec_7430 b - taxpayer however will not be treated as the prevailing_party if the commissioner establishes that the commissioner’s position was substantially justified sec_7430 b for purposes of the administrative proceedings respondent’s position is that which was articulated in the notice_of_deficiency sec_7430 b huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_ 108_tc_430 for purposes of the court proceedings respondent’s position is that which was set forth in the answer sec_7430 a huffman v commissioner supra pincite8 maggie mgmt co v commissioner supra pincite the substantially justified standard is essentially a continuation of the prior law’s reasonableness standard 106_tc_76 a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 portillo v commissioner supra pincite huffman v commissioner supra pincite swanson v commissioner supra pincite a position although the dispute in 487_us_552 arose under the provisions of the equal_access_to_justice_act baja u s c sec d the relevant provisions of the eaja are almost identical to the language of sec_7430 109_tc_227 n we therefore consider the holding in pierce v underwood supra to be applicable to the case before us id that merely has enough merit to avoid sanctions for frivolousness will not satisfy this standard pierce v underwood supra pincite the determination of reasonableness is based on all of the facts and circumstances surrounding the proceeding and the legal precedents relating to the case 94_tc_685 a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite a position is substantially justified in law if legal precedent substantially supports the commissioner’s position given the facts available to the commissioner coastal petroleum refiners inc v commissioner supra pincite determining the reasonableness of the commissioner’s position and conduct requires considering what the commissioner knew at the time 88_tc_1329 85_tc_927 the fact that the commissioner loses on the merits or concedes the case does not establish that a position was not substantially justified however it is a factor to be considered portillo v commissioner supra pincite 100_tc_457 affd in part and revd in part 43_f3d_172 5th cir - - petitioners argue that respondent’s position was unsupportable by the stipulated facts ’ although we noted in terrell i that some of the stipulated facts supported the conclusion that most of the traditional badges_of_fraud did not exist the parties stipulated many facts that could have supported a finding of fraud some of these stipulated facts were in date janet paid dollar_figure for repair work on her son’s bmw with a teco check in date janet paid dollar_figure for service work on her son’s bmw with a teco check on date vernon instructed teco’s bookkeeper to write him a teco check in the amount of dollar_figure this check was deducted as raw materials on teco’s books however it was never used for the purchase of raw materials vernon deposited the dollar_figure check into a personal bank account at first national bank of grand saline first national jointly held by vernon and janet the griffins did not include the dollar_figure in the amount reported on the form_1099 listing the amount of personal expenses paid for and withdrawals made by vernon out of teco’s funds for ’ in their motion teco and vernon alleged that the facts in this case were fully stipulated this assertion is incorrect the trial of this case took days we heard factual testimony from numerous witnesses and the trial transcript was more than big_number pages - on date vernon wrote a dollar_figure check from the first national account to an investment brokerage firm this amount was a personal investment by vernon in date vernon’s sister received a teco check for dollar_figure this check was deducted as a miscellaneous expense on teco’s books on date a dollar_figure teco check was given to vernon’s sister this check was deducted as a miscellaneous business_expense on teco’s books on date vernon received a dollar_figure check from teco this check was deducted as a miscellaneous business_expense on teco’s books on date vernon received a dollar_figure check from teco this check was deducted as a miscellaneous expense on teco’s books vernon deposited the dollar_figure check into a personal bank account at southside state bank of tyler texas southside bank jointly held by him and janet on date vernon received an dollar_figure check from teco this check was deducted as a miscellaneous expense on teco’s books vernon deposited the dollar_figure check into the southside bank account on date vernon used a teco check to pay for work done on the lawn sprinkler system at his personal_residence this check was deducted as a repairs expense on teco’s books - - from date through date vernon and janet paid with teco checks service charges to glamour pools for the pool located at their personal_residence on date vernon purchased a toyota runner for dollar_figure vernon used a teco check to pay part of the purchase_price the vehicle was titled to vernon insured as a personal vehicle and was driven exclusively by vernon or members of his immediate_family for personal_use in mid-1988 the griffins had a fence constructed at their personal_residence on date janet wrote a teco check totaling dollar_figure to jim young fence company to pay for the fence this check was deducted as a miscellaneous business_expense on teco’s books on date a dollar_figure teco check was used to make a mortgage payment on vernon’s sister’s house this check was deducted as an operating supplies expense on teco’s books on date vernon received a dollar_figure check from teco this check was deducted as a miscellaneous business_expense on teco’s books in the griffins backdated at least two checks in and contrary to normal practices vernon failed to deposit receipts of teco’s scrap metal sales into teco’s business bank account during vernon and janet wrote teco checks - totaling dollar_figure for the purchase of luggage briefcases and wallets these checks were deducted as a miscellaneous office supplies advertising or trade_show expenses on teco’s books in vernon paid for a weight loss program he participated in with two teco checks on their joint federal_income_tax return the griffins claimed a mortgage interest_deduction of dollar_figure that they did not pay in on date vernon received a company check for dollar_figure this check was deducted as raw materials on teco’s books but it never was used to purchase raw materials vernon deposited the dollar_figure check into his southside bank account on date vernon wrote a dollar_figure check from his southside bank account to the teco pension_plan this check was dated date on date vernon received a dollar_figure check from teco this check was deducted as shop supplies on teco’s books on date vernon and janet purchased a motor home and made a dollar_figure downpayment with a teco check on date vernon received a check for dollar_figure from teco this check was deducted as a miscellaneous business_expense on teco’s books - on date a dollar_figure teco check was used to make a mortgage payment on vernon’s sister’s house this check was deducted as a miscellaneous business_expense on teco’s books on date vernon purchased a dollar_figure harley-davidson fatboy with teco funds this motorcycle was used exclusively by vernon and or his immediate_family in teco purchased a suburban teco later sold the suburban to bobby moses janet deposited the check from mr moses into a personal bank account she jointly held with vernon during the years in issue teco purchased a dollar_figure ski boat this payment was deducted as a miscellaneous business_expense on teco’s books the boat was titled and registered in vernon’s name the teco checks solely written to vernon during and totaled dollar_figure dollar_figure and dollar_figure respectively these amounts do not include the numerous other personal expenses paid for by teco janet and vernon however caused teco to issue vernon forms listing only dollar_figure dollar_figure and dollar_figure for and respectively respondent’s burden of proving fraud by clear_and_convincing evidence is a heavy burden although some of the evidence in this case raised our suspicion about the possibility of fraud the evidence was insufficient for us to conclude that petitioners’ actions were fraudulent 90_tc_1130 27_tc_561 affd 252_f2d_681 6th cir although we concluded that respondent failed to prove that vernon and janet intended to file false form sec_1040 u s individual_income_tax_return and 1099-misc miscellaneous income on the basis of the evidence it was reasonable for respondent to believe that the court could find that petitioners filed false form sec_1040 and furthermore it was reasonable for respondent to believe that the court could find that petitioners falsified the books_and_records of teco and that the inaccurate records of teco listing improper deductions and uses of teco funds were part of a scheme to conceal petitioners’ true income and expenses additionally it was reasonable for respondent to believe that the court could find that petitioners filed false tax returns because they knew that the amount of income listed on their form sec_1040 and was understated and that nondeductible expenses were categorized as deductible items in teco’s books_and_records at trial the court had to determine the credibility of the witnesses including petitioners and reconcile the conflicting documentary and testimonial evidence johnson v commissioner tcmemo_1999_237 affd without published opinion 246_f3d_674 9th cir although we found vernon and janet to be credible witnesses on the basis of the evidence it was reasonable for respondent to believe that the court would find vernon and janet liable for additions to tax and penalties for fraud petitioners also assert that respondent’s position was not supported by the law specifically they refer to respondent’s claim that pursuant to schneider v commissioner tcmemo_1977_179 unreported income standing alone is sufficient to establish fraud by clear_and_convincing evidence in terrell i we rejected this argument although we agree with petitioners that this particular argument was not supported by the law it was not respondent’s primary argument it was an alternative argument in case the court found that none of the other badges_of_fraud other than unreported income were present respondent went to trial on the basis of the theory that multiple badges_of_fraud existed and at trial he attempted to prove that multiple badges_of_fraud were present although in terrell i after hearing all the witnesses evaluating all the testimony and on the basis of the entire record we concluded that respondent had failed to prove that any of the other badges_of_fraud were present there was some evidence that could have allowed us to reach the opposite conclusion we conclude respondent has established that the position_of_the_united_states was substantially justified at both the administrative and litigation level because it was a reasonable position sufficiently supported by the facts and circumstances of the case and the existing legal precedent accordingly petitioners are not the prevailing_party sec_7430 c b in light of our holding that respondent’s position was substantially justified we need not address whether petitioners unreasonably protracted the court’s proceeding janet exhausted her administrative remedies or the amounts of administrative and litigation costs claimed by petitioners are reasonable accordingly we hold that petitioners are not entitled to an award of administrative or litigation costs to reflect the foregoing an appropriate order will be issued and decisions will be entered for petitioners
